Citation Nr: 1205229	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  06- 27 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of a left eye injury with peripheral retinal atrophic degeneration, temporally.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1977 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington on behalf of the Roanoke, Virginia RO.  The case has been transferred to the Chicago, Illinois RO. 

The September 2005 rating decision on appeal granted service connection for the disability at issue and assigned a noncompensable initial rating, effective from January 1, 2005.  During the pendency of the appeal, a RO Decision Review Officer decision in July 2006 assigned a 10 percent initial rating for the disability at issue, effective from January 1, 2005.

This matter was previously before the Board in August 2010 and was remanded for further development.  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its August 2010 remand, the Board directed that the Veteran be scheduled for an eye examination, to include visual field testing.  The record reflects that the Veteran was scheduled for a November 2010 examination.  In a July 2011 supplemental statement of the case (SSOC), the RO stated that the Veteran had failed to report for the scheduled examination.  In July 2011 correspondence, the Veteran contended that he did report for the November 20, 2010 VA examination, was examined by a pregnant doctor, and was reimbursed by VA for his travel.  The claims file does not include a VA examination report from the November 20, 2010 appointment.  The claims file also includes VA correspondence, dated in July 2011, regarding an August 2011 VA examination.  The Board is unable to determine from the July 2011 correspondence if this appointment was for the eye disability at issue, or for another claim.

The RO should obtain a copy of the November 20, 2010 VA examination report and associate it with the claims file, if available.  The RO should also attempt to determine if the Veteran underwent an eye examination in August 2011, and if so, the report from such an examination should be associated with the claims file, if available.

If a November 2010 VA examination report with visual field testing results is unavailable, and/or if an August 2011 examination report with visual field testing results is unavailable, scheduling of the Veteran for another VA examination with visual field testing would be useful in adjudicating the appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the November 20, 2010 VA examination report and associate it with the claims file.  If no such report is available, such should be documented in the claims folder.

2.  Attempt to determine if the Veteran underwent a VA eye examination in August 2011, and if so, associate the examination report with the claims file.  If no such report is available, such should be documented in the claims folder.

3.  If there is neither a November 2010 nor August 2011 VA examination report with visual field testing results available, schedule the Veteran for a VA eye examination.  All indicated studies, including visual field testing, should be performed, and all findings reported in detail. 

4.  Thereafter, readjudicate the issue on appeal, with consideration of all evidence of record, to include additional evidence received since issuance of the most recent supplemental statement of the case in July 2011.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

